             EXHIBIT B




Case 1:20-mc-00025 Document 2-2 Filed 09/11/20 Page 1 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                              _          District of Guam

                       MARINA HABA.                                           )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.          XX-mc-XX
                                                                              )
         MARUHAN CORPORATION GUAM                                             )
                              Defendant                                       )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
To:                                    Maruhan Guam Corporation, c/o its Registered Agent,
                Blair Sterling Johnson & Martinez, 238 Archbishop Flores Street, Suite 1008, Hagåtña, Guam 96910
                                                       (Name of person to whom this subpoena is directed)


          Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
                See Attachment A.

  Place:        CALVO FISHER & JACOB LLP                                                 Date and Time:          TBD
                259 Martyr Street, Suite100
                Hagåtña, Guam 96910

           Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:        09/11/2020
                                  CLERK OF COURT
                                                                                           OR
                                                                                                                    /s/ Rodney J. Jacob
                                           Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                          Case 1:20-mc-00025 Document 2-2 Filed 09/11/20 Page 2 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                 I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

                 I returned the subpoena unexecuted because:
                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                               for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                          Case 1:20-mc-00025 Document 2-2 Filed 09/11/20 Page 3 of 7
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as trial-
order must protect a person who is neither a party nor a party’s officer from      preparation material, the person making the claim may notify any party that
significant expense resulting from compliance.                                     received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                           Case 1:20-mc-00025 Document 2-2 Filed 09/11/20 Page 4 of 7
                                          ATTACHMENT A

                        DOCUMENTS AND OTHER PROPERTY
                TO BE PRODUCED BY MARUHAN CORPORATION GUAM
                                           DEFINITIONS

          1.    The Federal Rules of Civil Procedure (“F.R.C.P.”) 34 shall apply to these requests.

          2.    The term “Document” means, in accordance with F.R.C.P. 34(a)(1)(A), all

documents and electronically stored information, including, without limitation, any tangible thing

upon which any expression, communication or representation has been recorded by any means

including, but not limited to, handwriting, typewriting, printing, photostating, photographing,

videotaping, magnetic impulse, computer disks, computer storage drives, computer tapes, or

mechanical, electronic or digital recording or information storage of any kind, and any non-

identical copies, including but not limited to working papers, preliminary, intermediate or final

drafts, correspondence, memoranda, electronic mail, texts, spreadsheets, charts, notes, records of

any sort of meetings, financial calculations, diaries, reports of telephone or other oral

conversations, desk calendars, appointment books, and all other writings and recording of every

kind.

          3.    The terms “Relating to” and “Concerning” each mean, in addition to their usual and

customary meanings, concerning, relating to, discussing, mentioning, evidencing, embodying,

constituting, effecting, referring to, assessing, recording, analyzing, describing, evaluating,

memorializing, about, regarding, touching upon, listing, or reflecting the matter specified in the

Request.

          4.    The term “Maruhan” means “Maruhan Co. Ltd.” and/or Maruhan Corporation.

          5.    The term “Maruhan Guam” means Maruhan Corporation Guam and its officers and

directors.

          6.    The term “Ms. Haba” means Marina (née Han) Haba.

          7.    The term “Mr. Han” means Chang-Woo Han, President of Maruhan Guam.

          8.    The term “You” means Maruhan Guam and its officers and directors as defined

herein.
                                                   1
sf-4322650
               Case 1:20-mc-00025 Document 2-2 Filed 09/11/20 Page 5 of 7
                                          INSTRUCTIONS

         1.     These instructions shall be deemed to seek production of documents and things as

of the date hereof and to the full extent of the Federal Rules of Civil Procedure.

         2.     In producing documents and things requested, you shall furnish all documents and

things known or available to you upon reasonable investigation and inquiry, and within your

possession, custody, or control, regardless of whether such documents or things are possessed

directly by you or by any of your affiliates, subsidiaries, agents, consultants, officers, employees,
attorneys, representatives, or those acting on your behalf.

         3.     If production of any document is withheld on a basis of a claim of privilege, the

withholding party must make a claim of privilege in the manner specified by F.R.C.P. 26(b)(5).

Moreover, if the sender, the recipient, or the author of a document is an attorney or a foreign

patent agent, he or she shall be so identified.

         4.     A certification that all elements of the claimed privilege have been met and have

not been waived with respect to each document over which an assertion of privilege is made shall

be provided. If any request is objected to as overly broad or unduly burdensome, produce those

documents and/or things which are unobjectionable and specifically identify the respect in which

the request is allegedly overly broad or burdensome, respectively.

         5.     All questions regarding the meaning of interpretation of these requests should be

directed to counsel for Ms. Haba.

                                     DOCUMENT REQUESTS

REQUEST FOR PRODUCTION NO. 1:

         All documents relating to any relationship between Ms. Haba and Maruhan Guam,

Maruhan, or any subsidiaries or affiliates thereof.

REQUEST FOR PRODUCTION NO. 2:

         All documents relating to any direct or indirect ownership interest of Ms. Haba in

Maruhan Guam, Maruhan, or any subsidiaries or affiliates thereof, during each year from 1969 to

                                                  2
sf-4322650
              Case 1:20-mc-00025 Document 2-2 Filed 09/11/20 Page 6 of 7
the present.

REQUEST FOR PRODUCTION NO. 3:

         All documents relating to the number of shares in Maruhan, or any subsidiaries or

affiliates thereof, owned by or otherwise held in trust for Ms. Haba, during each year from 1969

to the present.

REQUEST FOR PRODUCTION NO. 4:

         All documents relating to any transfer of shares in Maruhan, or any subsidiaries or

affiliates thereof, from Mr. Han to Ms. Haba, including any taxes paid or owed in connection
with any such transfer.

REQUEST FOR PRODUCTION NO. 5:

         All documents relating to any efforts by Mr. Han, or anyone acting at his direction or on

his behalf, to reclaim shares in Maruhan, or any subsidiaries or affiliates thereof, owned by or

otherwise held in trust for Ms. Haba.

REQUEST FOR PRODUCTION NO. 6:

         Documents sufficient to show the number of shares or ownership interests in Maruhan

Guam, Maruhan, or any subsidiaries or affiliates thereof, owned directly or indirectly by Mr. Han,

during each year from 1969 to the present, including the specific date and number of any changes

in the number of shares or ownership interests, and the specific date on which any such shares or
ownership interests were transferred or gifted by Mr. Han to any family member of Mr. Han.

REQUEST FOR PRODUCTION NO. 7:

         Documents sufficient to show the number of shares or ownership interests in Maruhan

Guam, Maruhan, or any subsidiaries or affiliates thereof, owned directly or indirectly by Yu Han,

Shun Han, Koh Han, Ken Han, and/or Jurina Han, during each year from 1969 to the present,

including the specific date and number of any changes in the number of shares or ownership

interests, and the specific date on which such shares or ownership interests were obtained by Yu

Han, Shun Han, Koh Han, Ken Han, and/or Jurina Han.




                                                  3
sf-4322650
               Case 1:20-mc-00025 Document 2-2 Filed 09/11/20 Page 7 of 7
